ORDER This matter having come before the Court after the completion of disciplinary proceedings conducted pursuant to Rule 13(d) of the former Rules Governing Discipline wherein Respondent was found to have violated Disciplinary Rules 1-102(A)(3), 1-102(A)(4) and 1-102(A)(6) by virtue of his having been convicted on May 9, 1983, of the felonies of Fraud (over $2,500.00), Forgery and Conspiracy, and the Court having reviewed all transcripts and the recommendations of the Hearing Committee and the Disciplinary Board, and there being no issues unique to this case which need to be addressed by this Court in an opinion; IT IS HEREBY ORDERED that Respondent be disbarred. The costs of this action in the amount of $335.24 are hereby assessed against Respondent. This Order is to be published in the State Bar of New Mexico News and Views and the New Mexico Reports. IT IS SO ORDERED.